Judgment affirmed.  O'Neill, J., dissents with Dissenting Opinion. See Opinions and Judgment Entry. [CHRISTLEY] (O'NEILL) (MAHONEY-9TH)
(Mahoney, J., Ret., Ninth Appellate District, sitting by assignment.)
APPELLATE PROCEDURE:
  When considering an administrative appeal, the court of common pleas is acting as an appellate court; therefore, it can properly consider a motion for reconsideration, which is recognized under App.R. 26(A).
EMPLOYMENT RELATIONS/ UNEMPLOYMENT
COMPENSATION:
  The court of common pleas does not abuse its discretion in affirming the Ohio Unemployment Compensation Board of Review's decision
  denying benefits to teacher at a school that is operated primarily for religious purposes.
  The court of common pleas does not abuse its discretion in concluding that a school is operated primarily for religious purposes when the record shows that the school was organized and operated to teach religious doctrines.